Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,682,183 and 9,974,616 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art or record discloses in combination with the other limitations computing a radius or local area for a non-bridged portion of the vessel based on the vessel model; and modifying the vessel model within the bridged portion of myocardial tissue based on the computed radius or local area. The closest prior art of record is Kim et al. Frequency of Myocardial Bridges and Dynamic Compression of Epicardial Coronary Arteries: A Comparison Between Computed Tomography and Invasive Coronary Angiography (cited in the IDS) which disclose determining the extent of myocardial bridging. Similarly Nair US 2014/0270430 discloses determining the extent of myocardial bridging in an anatomic model (see paragraph 0072). Senzig US2012/0243761 (cited in the IDS) discloses in figure 3, acquiring CT projection data, reconstructing an image volume, generating anatomical information and applying post-processing. However none of the prior art of record discloses the limitations addressed above, nor would it be obvious to .     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457.  The examiner can normally be reached on M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOHN B STREGE/Primary Examiner, Art Unit 2669